Citation Nr: 0029442	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the residuals of an 
injury of the left eye.  

2. Entitlement to service connection for the residuals of a 
head injury.

3. Entitlement to service connection for the residuals of an 
injury of the left hand.  

4. Entitlement to service connection for the residuals of 
frozen feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Review of the May 1998 rating decision that gave rise to this 
appeal reveals that the RO found the veteran's claims for 
service connection to be implausible and, thus, not well-
grounded.  The statutory requirement that a veteran submit a 
well grounded claim, however, was repealed by legislation 
passed by the 106th Congress and signed into law by the 
President in the fall of 2000.  Hence, due process requires 
that this claim be readjudicated on the merits.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

The veteran is hereby notified of 38 U.S.C.A. § 1154(b) (West 
1991) which provides that: 

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service occurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. 

See also 38 C.F.R. § 3.304(d) (2000).

The record shows that the veteran was given a diagnosis of 
total blindness in the left eye secondary to reported 
injuries sustained in combat in an August 1998 VA examination 
report.  It was previously determined, however, in an April 
1996 private eye examination, that reduced visual acuity in 
the left eye was secondary to cataract and cerebrovascular 
accident reported by the veteran.  A pupillary disorder which 
did not affect visual acuity was also noted at that time.  
Given the apparent conflict in the evidence, the Board finds 
that further examination and testing is indicated.  38 C.F.R. 
§ 3.327 (2000).

The record shows that the veteran was given a diagnosis of 
status post frostbite in the lower extremities and status 
post burn injury of the left hand secondary to reported 
injuries sustained in combat in an August 1998 VA examination 
report.  It appears, however, that the VA examiner who 
rendered this diagnosis relied only upon the veteran's own 
uncorroborated account of what he experienced in service in 
arriving at those conclusions.  The record contains no 
evidence, independent of the veteran's own statements, that 
he was engaged in combat.  Under the circumstances here 
presented, the Board finds that the duty to assist has not 
been completely fulfilled because the avenues available for 
corroborating the veteran's claims have not been fully 
explored.  On remand, the RO should forward copies of his 
personnel records to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and request that it 
provide histories of the units in which the veteran served 
while in the Republic of Korea for verification of the 
reported combat.

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should contact the USASCRUR 
and request that it provide histories of 
the units in which the veteran served 
while in the Republic of Korea. 

2.  The RO must arrange for a VA 
examination to ascertain whether the 
veteran has any residuals of a head 
injury consistent with his description of 
the injury he sustained during service.  
The examiner should be asked to review 
the claims folder and to examine the 
veteran and provide an opinion as to 
whether it is as likely as not that any 
residuals of a head injury present are 
related to service or the claimed injury 
in service.  The examination report 
should include all examination findings 
and the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

3.  The RO must arrange for a VA 
compensation examination to ascertain the 
nature and etiology of any  current left 
eye disorder.  The examiner should be 
asked to review the claims folder and to 
examine the veteran and provide an 
opinion as to whether it is as likely as 
not that any left eye disorder present is 
related to service or the claimed injury 
in service.  The examination report 
should include all examination findings 
and the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

4.  The RO must arrange for a VA 
compensation examination to ascertain the 
nature and etiology of any left hand 
disorder and any residuals of frozen 
feet.  The examiner should be asked to 
review the claims folder and to examine 
the veteran and provide an opinion as to 
whether, as to a left hand disorder and 
residuals of frozen feet, it is as likely 
as not that any disorder present is 
related to service or the claimed injury 
in service.  The examination report 
should include all examination findings 
and the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

5.  The RO should thereafter take 
adjudicatory action on the claims.  The 
RO must make a determination as to 
whether or not the veteran engaged in 
combat with the enemy.  The RO should 
adjudicate the service connection claims 
on the merits.  If any of the benefits 
sought remain denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


